DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 6 January 2021 have been fully considered but they are not deemed to be persuasive.
Claims 21-40 are pending.
Claims 21-40 are rejected.
Response to Arguments
If Applicants argue that “the Present Application clearly delineates BLE-Mesh communication from other BLE communication and explains that they are different types of communication” (Rem. 6, 8), Examiner does not see such a limitation in the claims.  In response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “other BLE communication” or “non-mesh BLE communication”, as opposed to “BLE-Mesh communication”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes the broadest reasonable interpretation in light of Applicant’s specification. The claims recite “slots for mesh operations” and “mesh timeslots” in the context of Bluetooth low energy (BLE) – “BLE timeslot” – i.e., BLE timeslots in mesh operations, which have been shown in the Office action as having been disclosed by the cited arts of record.
Additionally, if Applicants argue that the cited arts do not show adjustment involving a first communication type and a second communication type because “FIG. 14 uses only a single mesh communication, not non-mesh BLE communication)” (Rem. 8), Examiner does not see such a limitation in the claims. For brevity, see previous response.
In response to Applicants’ argument that, in substance, Choi does not show “a device adjusting its own timeslots based on its own timeslots”, specifically “adjusting, by the device, timing of the time indexed data slot for the device, to be clustered in time with a Bluetooth low energy (BLE) timeslot for the device” (Rem. 8, emphasis original), Examiner disagrees.
As recited in the Office action, Choi discloses:
adjusting, by the device, timing of the time indexed data slot for the device, to be clustered in time with a Bluetooth low energy (BLE) timeslot for the device, to produce an adjusted mesh timeslot for the device (fig. 3, groups, i.e., clusters; para. 97, Bluetooth low energy (BLE) topology; fig. 11, Group A, Group devices G1-G5; para. 361, 362, control device instructing group devices of group A to perform a specific operation; fig. 14, slot #1 to #N in the response space corresponding to groups G1 to GN; para. 400, determining the section in which a response from each group node is received; para. 401, allocate slots in which responses from the respective gorup devices 500 can be received to the N intervals; Examiner notes that response R for a device in, for example, group G2 is adjusted to be sent in Slot #2, which is an adjusted timeslot for a device in group G2; fig. 17, 19; para. 438, t_start indicating start time when an operation is performed; alternately, Examiner notes that, for example, Operation S1705 is adjusted to be performed at Operation following time t3 after Time counting for device G3 (500-3), as depicted in Fig. 17; i.e., the Operation at t3 becomes the adjusted timeslot for device G3; similar analysis applies as seen in Fig. 19).

In response to Applicants’ argument about the left side and right side of Fig. 14 of Choi not disclosing the claimed features (Rem. 8), the argument is moot because the right side is not relied on for the rejection.
Applicants further argue, in substance, that the alternate embodiment in Choi does not disclose the same “adjusting” limitation as cited above, specifically the “operations” in Choi are not related to communication, and the operations “do not teach or suggest time slots for mesh communication” (Rem. 8-9). Examiner disagrees. Again, as recited in the Office action, Choi discloses:
adjusting, by the device, timing of the time indexed data slot for the device, to be clustered in time with a Bluetooth low energy (BLE) timeslot for the device, to produce an adjusted mesh timeslot for the device (… fig. 17, 19; para. 438, t_start indicating start time when an operation is performed; alternately, Examiner notes that, for example, Operation S1705 is adjusted to be performed at Operation following time t3 after Time counting for device G3 (500-3), as depicted in Fig. 17; i.e., the Operation at t3 becomes the adjusted timeslot for device G3; similar analysis applies as seen in Fig. 19).
Choi discloses operation of “devices in a Bluetooth mesh network” throughout (see, e.g., abstract, para. 3: The present invention relates to a method and device for controlling a device using Bluetooth, that is, a short-distance technology, in a wireless communication system and, more particularly, to a method and device for controlling a group device in a Bluetooth mesh network.; para. 13: Furthermore, an object of the present invention is to check the state of group devices using a Bluetooth LE mesh packet.) The operations depicted in the alternate embodiment (fig. 17, 19) requires communication over BLE packets in a mesh network, requiring adjusting a time t3 following a start time t_start, i.e., to produce an adjusted mesh timeslot for the device, as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24-32, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable overApplicant’s Admitted Prior Art (“AAPA”), i.e., Background section in the pre-grant publication (PGPub) of the instant application (US Pub. 2018/0035247) in view of Choi et al (US Pub. 2017/0201854).

Regarding claim 21, AAPA discloses a method, comprising: 
obtaining, by a device, a time indexed data slot of a periodic set of time indexed data slots for mesh operations for the device (para. 3, BLE-Mesh uses a flooding-based protocol that with retransmission extends the range of BLE devices; para. 4, the nodes in the mesh network all share a set of indexed data slots); 
…
communicating, by the device over BLE, during the BLE timeslot for the device (para. 4, each time a device receives a broadcast message from another device in the mesh, the device repeats the message (rebroadcasts it)).
AAPA does not specifically disclose:
adjusting, by the device, timing of the time indexed data slot, based on timing of a Bluetooth low energy (BLE) timeslot, to produce an adjusted mesh timeslot; 
communicating, by the device over a mesh network, during the adjusted mesh timeslot.
However Choi from an analogous art discloses:
adjusting, by the device, timing of the time indexed data slot for the device, to be clustered in time with a Bluetooth low energy (BLE) timeslot for the device, to produce an adjusted mesh timeslot for the device (fig. 3, groups, i.e., clusters; para. 97, Bluetooth low energy (BLE) topology; fig. 11, Group A, Group devices G1-G5; para. 361, 362, control device instructing group devices of group A to perform a specific operation; fig. 14, slot #1 to #N in the response space corresponding to groups G1 to GN; para. 400, determining the section in which a response from each group node is received; para. 401, allocate slots in which responses from the respective gorup devices 500 can be received to the N intervals; Examiner notes that response R for a device in, for example, group G2 is adjusted to be sent in Slot #2, which is an adjusted timeslot for a device in group G2; fig. 17, 19; para. 438, t_start indicating start time when an operation is performed; alternately, Examiner notes that, for example, Operation S1705 is adjusted to be performed at Operation following time t3 after Time counting for device G3 (500-3), as depicted in Fig. 17; i.e., the Operation at t3 becomes the adjusted timeslot for device G3; similar analysis applies as seen in Fig. 19); 
communicating, by the device over a mesh network, during the adjusted mesh timeslot for the device (fig. 14, respsonse R; para. 402, allocating a section of a slot for a response to each of the group devices 500; fig. 17, 19, dashed line responses; para. 470, performing operation at a delayed scheduled time; i.e., for a device in, say, group G2 per fig. 14; for example, for device G3 (500-3) per fig. 17, 19).


Regarding claim 22, AAPA in view of Choi  further discloses wherein communicating during the BLE timeslot comprises: 
receiving, by the device from a second device, a first message (para. 4, device receives a message); and 
transmitting, by the device to the second device, the first message (para. 4, device repeats the message).

Regarding claim 24, AAPA in view of Choi  further discloses wherein communicating during the adjusted mesh timeslot comprises receiving, by the device, a mesh packet (para. 3, 4, receiving a message in BLE-Mesh network).

Regarding claim 25, Choi  further discloses wherein adjusting the timing of the time indexed data slot comprises delaying the time indexed data slot (fig. 14, 17; para. 402). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to delay the operation as taught by Choi in the system of AAPA to allow for the group devices to perform operations in sequence (Choi, para. 470).

Regarding claim 26, Choi further discloses wherein delaying the time indexed data slot comprises delaying the time indexed data slot by less than a threshold duration (fig. 14, response space; para. 402).

Regarding claim 27, Choi further discloses wherein the threshold duration is a period of the periodic set of time indexed data slots (fig. 14, response space; para. 402). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to delay the operation as taught by Choi in the system of AAPA to allow for the group devices to perform operations in sequence (Choi, para. 470).

Regarding claim 28, Choi further discloses wherein adjusting the timing of the time indexed data slot comprises advancing the time indexed data slot (fig. 14, 17; para. 402, 470).Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to delay the operation as taught by Choi in the system of AAPA to allow for the group devices to perform operations in sequence (Choi, para. 470).

Regarding claim 29, AAPA in view of Choi further discloses further comprising transitioning into a sleep mode from an active mode after both the adjusted mesh timeslot and the BLE timeslot (para. 3, BLE-Mesh).

Regarding claim 30, AAPA in view of Choi further discloses further comprising transitioning into an active mode from a sleep mode, before both the adjusted mesh timeslot and the BLE timeslot (para. 3, BLE-Mesh).

Claim 31 recites a device corresponding to the method of claim 21, and is thus similarly rejected.

Claims 32 and 34-37 recite substantially identical subject matter as that of claims 22, 24-26 and 28, respectively, and are thus similarly rejected.

Regarding claim 38, AAPA in view of Choi further discloses wherein the device is a low-power node (LPN) (para. 3, BLE-Mesh).

Regarding claim 39, AAPA in view of Choi further discloses wherein the device is a friend (FR) relay device (para. 3, BLE-Mesh).

Claim 40 recites a non-transitory computer readable storage medium storing a program for execution by at least one processor, corresponding to the method of claim 21, and is thus similarly rejected.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”), i.e., Background section in the pre-grant publication (PGPub) of the instant application (US Pub. 2018/0035247) in view of Choi et al (US Pub. 2017/0201854), and further in view of Ko (US Pub. 2017/0117978).

Regarding claims 23 and 33, the combination of AAPA and Choi does not specifically disclose wherein communicating during the adjusted mesh timeslot comprises transmitting, by the device, a friend (FR) low-power node (LPN) ping. However, Ko from an analogous art discloses in a wireless mesh netowrk (para. 5),  node C, a friend relay node, storing the packet while node L is in sleep node and forward the packet to node L when node L wakes up (fig. 1; para. 20). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the friend feature in the wireless mesh network as taught by Ko in the system of AAPA and Choi in order to provide a more efficient mesh network (Ko, para. 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Luat Phung/
Primary Examiner, Art Unit 2468